PER CURIAM.
This is an application for enforcement of a National Labor Relations Board Order issued against Local Union No. 908 of the Operative Plasterers’ and Cement Masons’ International Association of the United States and Canada, AFL-CIO (the Union). In that order the Union was directed to cease and desist causing or attempting to cause Kaiser Engineers, the employer, to discriminate against Howard Sterling with respect to promotion because of nonpayment of union dues and also provided for other related relief. We grant enforcement.
We have carefully reviewed the evidence adduced before the trial examiner and we find that substantial evidence on the record as a whole supports the Board’s findings that the Union violated 29 U.S.C. § 158(b) (2) and 29 U.S.C. § 158(b) (1) (a) by causing Kaiser Engineers to fail to promote Sterling because Sterling was delinquent in his union dues and later because he filed an unfair labor practice charge against the Union.
Enforcement granted pursuant to Rule 14, Rules of the United States Court of Appeals for the Eighth Circuit, effective May 1, 1971. All costs are taxed to respondent.